Citation Nr: 0731641	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO. 00-00 828	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The veteran had active service from March 1953 to October 
1959. He died in May 1989. The appellant is his surviving 
spouse. This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Montgomery, Alabama 
that denied the appellant's claim of entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151. The case was remanded by 
the Board for further development in March 2001. The Board 
subsequently denied the claim in a decision issued in March 
2002.

The appellant then appealed to the United States Court of 
Appeals for Veterans Claims (Court). In April 2003, the 
Secretary of Veterans Affairs and the appellant, through her 
representative, filed a joint motion to remand the case to 
the Board. The Court granted that motion in May 2003. The 
Board in turn remanded the case to the RO in October 2003, 
and again in August 2005. The case has now been returned to 
the Board for appellate review.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence would generally have to be shown by the 
VA for a claimant to obtain compensation under the statute. 
This amendment, however, does not apply to claims filed prior 
to the effective date. Pub. L. No. 104-204, § 422(a)-(c) 
(1996); VAOPGCPREC 40-97. As the appellant's 38 U.S.C.A. 
§ 1151 claim was filed in September 1997, the amended statute 
is not for application. Id.


FINDINGS OF FACT

1. The veteran was sent by a private doctor to a VA medical 
facility, in May 1989, for hyponatremia and evaluation of 
pulmonary status.

2. The primary diagnosis during the terminal hospitalization 
was metastatic carcinoma of the neck; the veteran was status 
post laryngectomy.

3. The veteran and his family refused to have any invasive 
work-up and a 'do not resuscitate' order was in effect.

4. The veteran's death certificate, dated in May 1989, lists 
the veteran's cause of death as metastatic carcinoma of the 
neck, without underlying causes of death listed.

5. The veteran's death was not caused or hastened by the 
treatment he received in VA facilities in May 1989.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for the cause of the veteran's death as a 
result of VA treatment have not been met. 38 U.S.C.A. 
§§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.312, 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). The appellant was notified of the 
information necessary to substantiate her 38 U.S.C.A. § 1151 
claim by correspondence dated in September 2005, December 
2005, and January 2007. These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain. In those letters, the RO informed 
the appellant about what was needed to establish entitlement 
to 38 U.S.C.A. § 1151 benefits. Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled." 
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004). 
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO. Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d). 

VA obtained the veteran's service medical records and his VA 
treatment records, including terminal hospitalization records 
dated in May 1989 and specifically cited by the parties as a 
basis for remand. Private medical records are included in the 
claims file. The appellant was afforded a personal hearing at 
the RO. VA obtained medical opinions. The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and she was 
supplied with the text of 38 C.F.R. § 3.159. The appellant 
did not provide any information to VA concerning available 
treatment records that she wanted the RO to obtain for her 
that were not obtained. 

While the appellant has argued that VA 
investigational/quality assurance records should be obtained, 
there is no evidence that further relevant records exist. In 
particular, the appellant has argued that various recordings 
were made by various VA physicians and offices relating to an 
investigation of the veteran's death, which she asserts was 
pneumonia, caused by VA's neglect of the veteran at the VA 
medical facility. However, apart from the appellant's mere 
allegation of such recordings and records being made, there 
is no evidence to substantiate this contention. However, as 
is noted below, the veteran did not expire as a result of 
pneumonia. The appellant was given more than one year in 
which to submit evidence after the RO gave her notification 
of her rights under the pertinent statute and regulations. 
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 
The RO advised the appellant of such information relating to 
effective dates in correspondence dated in May 2006. In 
addition, because the Board has denied the appellant's claim 
for benefits under 38 U.S.C.A. § 1151, such information is 
not applicable to this case. 

The appellant was also provided with notice as to the 
clinical evidence necessary to establish entitlement to 
38 U.S.C.A. § 1151 benefits, as well as the assistance VA 
would provide. Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. There is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed. Under the 
circumstances of this case, a remand would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant's primary contention is that the veteran 
developed pneumonia and was otherwise neglected by VA medical 
personnel during a May 1989 VA hospitalization, as a result 
of which the veteran died. However, the appellant has not 
proffered any competent evidence to substantiate the claim, 
nor does the record indicate that the veteran died of 
pneumonia or any other disorder other than metastatic 
carcinoma of the neck. Indeed, the competent medical evidence 
of record is against the claim. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). 

The appellant testified at an April 2000 personal hearing at 
the RO that she observed the veteran lying in his own vomit 
on two occasions on the same day at the beginning of his VA 
hospital stay. She said that when she returned to the 
hospital several days later that the veteran had a 
temperature of 106 degrees. The appellant also reported that 
the veteran's remaining hand had been tied down and that he 
therefore had been unable to clear out his throat. She 
further testified that while the VA doctors had done a good 
job for the veteran, the nursing staff and orderlies had not. 
The appellant asserted that the veteran developed pneumonia, 
which resulted in the veteran's death. The appellant's son 
has provided similar observations in written statements of 
record.

Review of the claims file reveals that as of December 1986, 
the veteran was in receipt of service connection for 
amputation of the right hand; a Muscle Group V disability; 
residuals scarring of the right side of the face; residual 
scarring of the lower right chest; epidermophytosis of the 
feet; right ear otitis media; perforation of the right 
tympanic membrane; and right ear hearing loss. Service 
connection had been denied for cirrhosis of the liver, with 
ascites; ischemic heart disease; pes planus; psychoneurotic 
reaction; a cerebrovascular accident; a seizure disorder; a 
scar of the right elbow; and squamous cell carcinoma of the 
larynx.

In May 1989, the veteran was sent to a VA hospital by a 
private otolaryngologist, (ENT) surgeon for hyponatremia and 
evaluation of his pulmonary status. The admitting impression 
was carcinoma of the neck, status post laryngectomy, 
hyponatremia (probably from blood depletion) and seizure 
disorder. The veteran was initially treated by his own 
attending doctor. Five days after his admission to the VA 
hospital, the veteran developed abdominal distension with 
coffee ground vomiting and he received blood transfusions due 
to the continuous upper GI bleeding. Treatment corrected the 
veteran's hypokalemia and hyponatremia. A chest x-ray was 
performed five days before the veteran died and the 
associated report revealed no interval change with the one 
taken five days previous. Once again there was no active 
pulmonary infiltrate or congestion. 

The record indicates that the veteran and his family refused 
any invasive diagnostic procedure. Among other medications, 
the veteran received antibiotics. In the late part of the 
veteran's hospital stay, he had hemoptysis with wheezing and 
increased shortness of breath. Abdominal distension and upper 
GI bleeding continued. A 'do not resuscitate' order was in 
effect; the veteran and the appellant did not want any other 
invasive therapeutic or diagnostic work-up. The veteran died 
fifteen days after he was admitted. The family refused an 
autopsy.

The veteran's death certificate states that the immediate 
cause of the veteran's death was metastatic carcinoma of the 
neck. No underlying causes were listed.

In June 2001, a VA health care provider reviewed the claims 
file, as well as the May 1989 hospital summary. See Shipwash 
v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). The reviewer concluded that the veteran died 
of metastatic carcinoma of the neck. The reviewer also 
concluded that the veteran's death was not due to additional 
disability that resulted from VA hospitalization, or VA 
medical treatment.

In February 2007, the claims file was reviewed by a VA 
physician. The reviewer summarized the veteran's terminal VA 
hospital treatment records and concluded that the care 
provided by the VA health care personnel did not cause the 
veteran's GI bleed or his metastatic carcinoma of the neck. 
The reviewer stated that the veteran's GI bleed was the cause 
of his vomiting and not the care provided by VA health care 
personnel. The reviewer noted that VA health care personnel 
attempted to prevent the vomiting by placing a naso-gastric 
(NG) tube, but the veteran would remove the NG tube and then 
continue to vomit. He was therefore placed in restraints to 
try to prevent him from removing his intravenous lines and 
the NG tube. The reviewer opined that the care documented in 
the veteran's terminal VA treatment records reflects 
appropriate management for the hyponatremia and 
gastrointestinal bleeding. The reviewer further stated that 
there was no evidence in the record that the veteran's death 
was caused by, or accelerated by, his hospitalization and 
treatment provided by VA health care personnel in May 1989.

The appellant maintains that, because the veteran was not 
properly cleaned after he experienced vomiting episodes, he 
developed pneumonia and that this pneumonia played an 
important causal role in the veteran's death. While pneumonia 
was listed as a diagnosis that was observed for possible 
medical intervention in the May 1989 VA hospital discharge 
summary, pneumonia was not mentioned on the death 
certificate. Furthermore, there does not appear to be any 
clinical evidence that the veteran developed any pneumonia in 
the days prior to his death; nor if it existed that it had 
any role in the development or acceleration of the terminal 
diagnosis of metastatic carcinoma. For example, the May 20, 
1989 chest x-ray was negative for any active pulmonary 
infiltrate or congestion. While the veteran did have labored 
respirations with cyanosis just prior to his death, to date 
there has been no competent medical evidence provided that 
delineates what role, if any, pneumonia or any other 
respiratory pathology played in the veteran's demise. 

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence by the VA would 
generally have to be shown for a claimant to obtain 
compensation under the statute. This amendment, however, does 
not apply to cases filed prior to the effective date of 
October 1, 1997. Pub. L. No. 104- 204, § 422(a)-(c) (1996). 
See Brown v. Gardner, 115 S.Ct. 552 (1994). As this claim was 
filed prior to the effective date, the former statute must be 
applied. See Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in 
the present case, the former statute, as discussed below, is 
more favorable to the appellant).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected. 38 U.S.C.A. § 1151.

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.



Under 38 C.F.R. § 3.358, the regulation implementing that 
statute, in pertinent part:

(c) Cause. In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith. (2) The mere fact 
that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,... (3) Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

The medical evidence of record indicates that the veteran 
died of metastatic carcinoma of the neck. This was stated on 
the death certificate; in the VA medical opinion of June 
2001; and in the VA medical opinion of February 2007. Both 
the June 2001 VA medical opinion and the February 2007 VA 
medical opinion state that VA treatment provided during the 
May 1989 hospitalization did not relate to the cause of the 
veteran's death. The evidence of record does not contain any 
competent information that contradicts these two conclusions 
or demonstrates that the metastatic carcinoma of the neck was 
aggravated or worsened by any incident or treatment during 
the terminal hospitalization.

The law and regulations in effect in September 1997 required 
that there be some causal nexus between VA treatment and 
disability. In other words, benefits can be awarded only if, 
after VA treatment, there was additional disability 
attributable to that VA treatment. If a disorder deteriorates 
after VA treatment and that deterioration is due to the 
underlying disability itself, or some intercurrent cause, 
there is no entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 because it can not be found that the 
additional disability is due to VA treatment. At this time, 
there is no current competent medical evidence that shows the 
existence of a nexus between the veteran's treatment at any 
VA facility and the veteran's death.

The arguments as expressed by the appellant and other members 
of her family, while undoubtedly sincere, do not represent 
competent evidence because there is no indication that they 
have the medical training, expertise, or diagnostic ability 
to competently link the veteran's VA treatment with his 
unfortunate demise. Heuer v. Brown, 7 Vet. App. 379, 384 
(1995). 

There is no documentary support for the appellant's account 
of the veteran having had pneumonia during his May 1989 
hospitalization. It has been held in this regard that lay 
evidence of what a doctor diagnosed is not competent to show 
the presence of a nexus between a current disorder and a 
service event many years earlier. The connection between what 
a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence. See 
Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette v. Brown, 
8 Vet. App. 69 (1995). Furthermore, the appellant filed her 
claim nine years after the veteran's death and her 
recollections of the sequence of events and the things she 
was told by unnamed individuals is attenuated to the degree 
that they cannot be relied upon. Repeated searches by VA have 
not uncovered any evidence of the existence of documentary 
evidence that establishes that improper treatment of the 
veteran's health problems during his final hospitalization in 
a VA facility led to his demise.

Review of the clinic evidence of record makes it clear that 
the veteran had a number of vomiting events during his 
terminal hospitalization, but there is no competent medical 
evidence of record to establish that the veteran developed 
pneumonia as a result of that vomiting or that any such 
pneumonia played any role in the veteran's death. In 
addition, there is no competent evidence to refute the VA 
medical opinions of record indicating that the care and 
treatment the veteran received during his terminal VA 
hospitalization did not relate to the cause of the veteran's 
death and that said care and treatment did not contribute 
substantially to the veteran's death. 

The applicable regulation does not require negligence, fault 
or accident as a prerequisite to the grant of DIC benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151. See Brown v. Gardner, 115 S.Ct. 552 (1994). However, 
governing criteria applicable to the disposition of this 
appeal still require an evidentiary showing that the 
veteran's death resulted from VA treatment. In this case, the 
appellant has provided, and there is otherwise no competent 
medical evidence to establish that the veteran's death was 
caused by the treatment he received during his final 
hospitalization at a VA medical facility. There is no 
competent medical evidence of record to contradict the June 
2001 and February 2007 expert medical opinions that the care 
the veteran was afforded during his final hospitalization in 
a VA facility was not related to his cause of death.

Based on the evidence of record, the Board finds that there 
was no additional disability due to VA treatment that was a 
significant factor in the events leading to death. As was 
noted previously, the veteran was in a debilitated health 
status prior to the hospital admission, including metastatic 
carcinoma of the neck. The fact that the veteran developed GI 
bleeding and vomiting has not been shown to be due to any 
treatment he was afforded by VA. Neither of these conditions 
has been causally related to any aspect of the veteran's 
treatment by VA at any point during the May 1989 
hospitalization.

While the Board has considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
the issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis. 38 U.S.C.A. 
§ 5107(b).


ORDER

The appellant's claim for DIC benefits pursuant to 
38 U.S.C.A. § 1151 is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


